ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 10/27/2021.
Claims 1- 20 are presently pending and active (claims 1, 12, 20) are independent claims.

EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Brask on 12/07/2021.
The application has been amended as follows: 
	In the Claims:

1. (Currently Amended) A plasma processing system comprising:
a plasma chamber;
a plasma source electrically coupled with a showerhead included within the plasma chamber;

wherein each block includes a heater to heat a respective block of the heater plate, and
wherein the workpiece holder includes a cooling plate fastened to and thermally coupled to the heater plate, the cooling plate including a cooling channel configured to distribute a heat transfer fluid to transfer heat from the cooling plate, wherein the heater extends down into the cooling plate, and the cooling channel laterally adjacent to the heater 
a temperature controller to independently control each heater.

12. (Currently Amended) A plasma processing chamber comprising:
a chamber housing defining a plasma processing region of the plasma processing chamber;
an inlet defined at a top of the plasma processing chamber, wherein the inlet is configured to receive precursors into the chamber;
a substrate support, comprising:
a puck, a heater plate having a plurality of separate thermally isolated blocks each thermally coupled to the puck, wherein each block includes a heater to heat a respective block of the heater plate, and a cooling plate fastened to and thermally coupled to the heater plate, the cooling plate including a cooling channel configured to distribute a heat transfer fluid to transfer heat from the cooling plate, wherein the heater extends down into the cooling plate, and the cooling channel laterally adjacent to the heater 
a temperature controller to independently control each heater.

a chamber housing defining a plasma processing region of the processing chamber;
an inlet defined at a top of the processing chamber, wherein the inlet is configured to receive precursors into the chamber;
a substrate support, comprising:
a puck, a heater plate having a plurality of separate thermally isolated blocks each thermally coupled with the puck, wherein each block includes a heater to heat a respective block of the heater plate, and a cooling plate thermally coupled with the heater plate, the cooling plate including a cooling channel configured to distribute a heat transfer fluid to transfer heat from the cooling plate, wherein the heater extends down into the cooling plate, and the cooling channel laterally adjacent to the heater
a temperature controller to independently control each heater; and
a showerhead positioned within the chamber housing, wherein the showerhead is electrically coupled with a plasma source configured to generate a plasma within the processing chamber.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12, 20 - Closest prior art of record (viz. Steger, Moslehi, Oohashi) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein the workpiece holder includes a cooling plate fastened to and thermally coupled to the heater plate, the cooling plate including a cooling channel configured to distribute a heat transfer wherein the heater extends down into the cooling plate, and the cooling channel laterally adjacent to the heater .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959. The examiner can normally be reached Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716